Citation Nr: 0720356	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  97-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for exogenous obesity, 
to include morbid obesity.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to December 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

These claims were remanded by the Board for additional 
development in January 2000 and August 2003, and they were 
subsequently returned to the Board for further review.

In January 2005, the Board denied the veteran's claim of 
entitlement to service connection for exogenous obesity, to 
include morbid obesity, on the merits.  The claim of 
entitlement to service connection for diabetes mellitus 
secondary to exogenous obesity was dismissed as moot.  The 
veteran appealed this decision to the Court.  In July 2006, 
the veteran and VA filed a Joint Motion for Remand for the 
Board to provide adequate reasons and bases for its denial of 
the veteran's obesity claim.  A July 2006 Order of the Court 
granted the joint motion, vacating the Board's decision and 
remanding the case for readjudication in compliance with the 
terms of the joint motion.

In September 1993, the veteran testified at a personal 
hearing before a Hearing Officer at the RO in Louisville, 
Kentucky.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  For the purposes of 38 C.F.R. §§ 1110 and 
1131, the Court has adopted the statutory definition in 38 
U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  Congenital or 
developmental defects may not be service connected because 
they are not considered injuries or disease under VA law and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
They may, however, be granted service connection where a 
superimposed injury or disease occurs during, or as a result 
of, active service.  VAOPGCPREC 82-90 (July 18, 1990).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that deference should be given to 
VA's interpretations of its own regulations.  VA has 
traditionally interpreted the above-cited regulations to 
preclude the granting of service connection for obesity that 
cannot be attributed to an underlying disease or injury.  The 
Board believes that, for the purpose of establishing 
entitlement to VA disability benefits, obesity is a symptom, 
rather than a disease or disability in its own right.  The 
veteran has submitted no evidence to refute this 
classification.  

Without an adequate medical determination as to the cause of 
the veteran's obesity, the Board cannot determine if it is a 
symptom of an underlying disease, which may have been 
incurred in or aggravated by the veteran's military service, 
or if the obesity is a symptom without an underlying disease, 
for which VA does not grant service connection.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (symptoms such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  The 
veteran should therefore be scheduled for a comprehensive 
endocrinology examination to determine the cause of his 
obesity.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, to include obtaining evidence in the custody of a 
federal department or agency.  38 C.F.R. § 3.159(c)(2).  At 
his September 1993 hearing, the veteran testified that he was 
examined by a doctor at the VA Regional Hospital in 
Indianapolis in 1976, and that he was told he might have a 
pituitary gland problem.  Because these records may be 
relevant to establishing service connection, the Board 
believes a remand is warranted.

In addition, the Board finds that the issue of service 
connection for diabetes mellitus is inextricably intertwined 
with the obesity claim, as the veteran has asserted his 
diabetes mellitus developed as a result of his obesity.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
consideration of the diabetes mellitus claim must be deferred 
pending resolution of the obesity claim. 

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records, including the 1976 records from 
the VAMC in Indianapolis, and associate 
them with the claims file.  If these 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

3.  The veteran should be afforded an 
examination with a VA endocrinologist to 
determine the etiology of his obesity and 
diabetes mellitus.  The veteran's claims 
file must be made available to and be 
reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
The veteran should be scheduled for any 
additional examination that is indicated.  

The examiner should also be provided with 
a copy of the portion of this remand that 
discusses VA's definition of 
"disability" in VA compensation claims.  
The examiner is asked to diagnose all 
current disabilities and to provide an 
opinion as to whether the veteran's 
obesity may be attributed to any known 
pathology.  If any underlying disability 
is found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that this disability may be 
attributed to the veteran's military 
service or to any disability arising from 
service.  If his obesity is found to be 
congenital, the examiner should determine 
whether, or the extent to which, his 
obesity was aggravated by a disease or 
injury that occurred in or as a result of 
his military service.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the veteran's diabetes mellitus 
may be attributed to his military service 
or to any disability arising from service.    

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




